IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 IBAQ MOHAMED,                                           No. 77885-4-1

                                  Appellant,             DIVISION ONE

                V.                                       UNPUBLISHED OPINION

 STATE OF WASHINGTON,
 DEPARTMENT OF SOCIAL AND
 HEALTH SERVICES,

                                   Respondent.           FILED: March 4, 2019


       CHUN, J. — lbaq Mohamed appeals from a superior court ruling upholding

a Board of Appeals decision that she physically abused H.J.,1 a vulnerable adult.

Mohamed contends that the Board of Appeals review judge improperly prejudged

the case based on the superior court's prior entry of a protection order against

her. However, the Board of Appeals review judge followed the superior court's

mandate on remand and deliberately reviewed the evidence without considering

the protection order. And substantial evidence in the record supports the finding

of abuse. We affirm.

                                       BACKGROUND

       In January 2014, 79-year old H.J. visited her primary care physician.

Based on concerns about H.J.'s level of stress and her living situation, H.J.'s

doctor referred her to Dr. Anya Zimberoff, who is a doctor of clinical psychology


      1 We use the vulnerable adult's initials, H.J., to protect her privacy.
No. 77885-4-1/2


and a mental health treatment provider. H.J. visited Dr. Zimberoff the same day,

accompanied by her granddaughter. H.J. speaks Somali and she communicated

with Dr. Zimberoff through her granddaughter.

        H.J. was living in an apartment and required in-home assistance for daily

tasks. H.J.'s grandson, Gasle,2 had agreed to provide care in exchange for

housing. For this reason, H.J. included him on her Section 8 housing application.

Gasle was involved in a relationship with lbaq Mohamed and they had a child

together.3

        H.J. reported to Dr. Zimberoff that she was increasingly "stressed out" by

the behavior and demands of her grandson and Mohamed. H.J. described

several incidents that distressed her. For instance, about 10 months earlier

when the couple argued, H.J. tried to intervene, and Mohamed hit H.J. forcefully

in the chest and caused her to fall to the ground. H.J. said that on another

occasion, Mohamed threatened her with physical violence and told her she might

lose her subsidized housing and end up homeless. According to Dr. Zimberoff,

H.J. appeared to be "anguished" over the situation because she wanted to

protect her family, but at the same time, she felt afraid and betrayed.

Dr. Zimberoff reported her concerns about abuse of a vulnerable adult to Adult

Protective Services (APS), a division of the Department of Social and Health

Services (the Department).




         2 Because he shares a last name with H.J., we refer to Gasle by his first name to protect
the victim's privacy.
         3 Gasle and Mohamed were married in a religious ceremony, but not legally married.




                                                2
No. 77885-4-1/3


        APS social worker Marleen Aguon investigated the report. In the course

of her investigation, Aguon interviewed H.J. with the assistance of a Somali

interpreter. She also interviewed Dr. Zimberoff, H.J.'s granddaughter, H.J.'s

neighbor, and Mohamed. She attempted to interview Gasle, but was unable to

reach him. H.J. told Aguon about the incident when Mohamed hit her and

caused her to fall. H.J. reported that the police responded and arrested

Mohamed as a result of the incident and that medics took her to the hospital.

She told Aguon that she experienced pain for several days afterward. H.J.

described another incident when Mohamed yelled at her and blamed her for

causing an argument between her and Gasle. H.J. described a third incident

when Mohamed yelled at her about the Section 8 housing application, threatened

to make a false accusation against her, and told her she would "suffer the

consequences of being homeless." H.J. said she felt "terrorized" in her own

home.

        H.J. told Aguon that she had taken some steps to protect herself, including

changing the locks, and asking another relative to stay with her at night in case

Mohamed and Gasle returned. H.J.'s neighbor corroborated some details of her

allegations.

        Aguon also reviewed a police report describing the domestic violence

incident involving Gasle, Mohamed, and H.J. According to the report, around

midnight on March 21, 2013, Gasle called 911, claiming that Mohamed assaulted

both him and his mother. Before police officers arrived, Mohamed called 911




                                         3
No. 77885-4-1/4


herself. Mohamed said that, in fact, Gasle assaulted her and then told his

grandmother to "fake an injury."

       When police officers arrived at the apartment, they first spoke to

Mohamed. Mohamed said she was seven weeks pregnant, she came to H.J.'s

apartment to give Gasle a ride, and he slapped her in the face and then tried to

kick her down the stairs. Gasle informed the officers that Mohamed was upset

because he was not answering her telephone calls. He said that Mohamed

came to the apartment, and when he answered the front door, she struck him in

the face, causing a cut to his lip. Gasle revealed a fresh cut on his upper lip that

was bleeding slightly. Gasle said that H.J. tried to separate him and Mohamed,

and Mohamed struck his grandmother, who fell to the ground. Police officers

were unable to communicate with H.J., but observed her on the floor of the

apartment, asking for "Allah."

       Because only Gasle had a visible injury, the officers determined that

Mohamed was the primary aggressor and arrested her. Once Gasle understood

that the officers intended to arrest Mohamed, he objected and refused to provide

a written statement or allow the officers to photograph his injury. Emergency

medical personnel arrived and took H.J. to the hospital for treatment.

       In April 2014, at H.J.'s request, Aguon filed a petition for a Vulnerable

Adult Protection Order(VAPO)on her behalf. H.J. dictated a declaration to a

Somali interpreter, and Aguon submitted it to the court in support of the

protection order. In her declaration, H.J. said Mohamed hit her "really hard" and

then she went to the hospital in an ambulance. After a hearing in April 2014, the


                                         4
No. 77885-4-1/5


court entered a VAPO. It expired three years later in April 2017. In issuing the

VAPO, the superior court found that Mohamed committed "acts of abandonment,

abuse, neglect, and/or financial exploitation" of a vulnerable adult. The court

further found that Mohamed represented a "credible threat" to H.J.'s physical

safety.

       After completing its investigation, APS determined that Mohamed

physically and mentally abused a vulnerable adult. See RCW

74.34.020(2)(b), (c). The Department informed Mohamed of its decision and of

her right to request an administrative hearing. When she received the

Department's letter, Mohamed learned that her name would be placed on a state

registry that would preclude her from employment involving the care of

vulnerable adults or children. Mohamed requested a hearing before an

Administrative Law Judge (AU).

       The Department moved to dismiss Mohamed's hearing request, arguing

that the matter of abuse was previously resolved in 2014, when the superior

court entered a VAPO restraining Mohamed and the doctrine of collateral

estoppel barred relitigation. The AUJ denied the motion. Because the VAPO did

not include specific findings setting forth the facts that served as a basis for the

court's order, the AUJ could not conclude that the issues in the two cases were

identical.

       Several witnesses testified at the two-day hearing before the AU,

including Dr. Zimberoff, Aguon, a police officer, and Mohamed. According to

Mohamed, on the day of the 2013 domestic violence incident, Gasle repeatedly


                                          5
No. 77885-4-1/6


called and harassed her. Eventually, he apologized. But later, when she arrived

at H.J.'s apartment to pick him up, he accused her of infidelity and they continued

to fight. After Mohamed threatened to sell his television and use the proceeds to

pay her rent, Gasle slapped her on the face. Gasle then went into the apartment

and Mohamed followed because she wanted an apology. When H.J. answered

the door, Mohamed told her that Gasle struck her. When Mohamed indicated

that she was going to call the police, Gasle, afraid of going to jail, told his

grandmother,"We have to say she came to our house, she hit me, she hit you,

throw yourself on the floor." H.J. proceeded to throw herself on the floor,

pretended to be injured, and yelled at Mohamed for hitting her.

       According to Mohamed, police officers told her Is]omebody has to go to

jail tonight," and they decided to arrest her because Gasle sustained a cut.

Mohamed speculated that Gasle might have bitten himself with his "long teeth."

Mohamed also said she did not challenge the 2014 protection order because she

did not want to see H.J. and felt threatened by her.

       In addition to her testimony, Mohamed presented Gasle's July 2014

declaration in her defense. In the declaration, Gasle stated that Mohamed did

not perpetrate "any kind of abuse" toward his grandmother and specifically, did

not hit or push her. Gasle explained that although he initially told police officers

that Mohamed slapped him, he was "confused" because they had been arguing.

       The AUJ issued an initial order, reversing the Department's findings of

physical and mental abuse. The Department petitioned for review to the Board of

Appeals (BOA). In its review decision and final order, a BOA review judge


                                          6
No. 77885-4-1/7


reversed the AL's initial order and reinstated the Department's findings of

abuse.

        Mohamed filed a petition for judicial review and the superior court granted

the petition in part. The court remanded the case to the BOA to apply the

standard of willfulness consistent with a decision issued by Division Three of this

court after the BOA review judge decided the appeal. See Crosswhite v. Dep't of

Soc. & Health Servs., 197 Wash. App. 539, 389 P.3d 731, review denied, 188
Wash. 2d 1009, 394 P.3d 1016 (2017)(redefining the standard willfulness as set

forth in former WAC XXX-XX-XXXX).4

        On remand, a different BOA review judge entered a 58-page review

decision and final order, again affirming the Department's findings of abuse. In

particular, applying the standard of willfulness the court articulated in Crosswhite,

the review judge determined that Mohamed committed physical abuse when she

struck H.J.
       Based on a review of the entire evidentiary record, it must be
       concluded that the Department has proven by a preponderance of
       the evidence that the Appellant did intentionally and with willful action
       strike H.J. in the chest, causing her to fall to the ground and to
       experience pain for several days later. There is no evidence that the
       Appellant's actions were unintentional or were mere accidents.
       Again, the Appellant knew, [sic] that her actions would cause some
       form of harm and injury to H.J.




         4 In Crosswhite, the court held that the phrase "knew or should have known" as set forth
in the definition of willful under former WAC XXX-XX-XXXX impermissibly treated knowledge as
negligence and the phrase "negative outcome" was beyond the scope of abuse as defined by
RCW 74.34.020. Crosswhite, 197 Wash. App. at 555-58. The current regulation does not include a
definition of willfulness.


                                               7
No. 77885-4-1/8


Mohamed petitioned for judicial review and the superior court denied the petition

as to the finding of physical abuse, but granted the petition as to the finding of

mental abuse. Mohamed appeals.

                                        ANALYSIS

        Mohamed raises two primary arguments on appeal. First, she contends

that this court should disregard the BOA's findings and its conclusion of physical

abuse because the review judge believed that a finding of no abuse would

impermissibly conflict with the superior court's prior entry of a VAPO. Second,

she argues that the evidence in the record is insufficient to support the

determination of abuse.5

       Washington's Administrative Procedure Act(WAPA), chapter 34.05 RCW

governs Mohamed's appeal of a final agency order. Crosswhite, 197 Wash. App. at

547. When reviewing agency action, this court "sits in the same position as the

superior court, applying the standards of the WAPA directly to the record before

the agency." Tapper v. Emp't Sec. Dep't, 122 Wash. 2d 397, 402, 858 P.2d 494

(1993); Goldsmith v. Dep't of Soc. & Health Servs., 169 Wash. App. 573, 584, 280

P.3d 1173(2012). Appellate review is of the BOA's decision, not the decision of

the superior court. Buechel v. Dep't of Ecology, 125 Wash. 2d 196, 202, 884 P.2d
910 (1994). A court may grant relief from an administrative decision only if the

party challenging the decision shows:(1)the agency erroneously interpreted or

applied the law;(2) the decision is not based on substantial evidence; or (3) the

       5 Mohamed assigned error to more than 50 findings of fact and conclusions of law.
However, because her briefing fails to address any findings with specificity, we deem these
assignments abandoned. See Kadoranian v. Bellingham Police Dep't, 119 Wash. 2d 178, 191, 829
P.2d 1061 (1992)(an assignment of error that is "neither argued nor briefed" is waived).


                                             8
No. 77885-4-1/9


decision is arbitrary or capricious. RCW 34.05.570(3); Tapper, 122 Wash. 2d at 402;

Premera v. Kreidler, 133 Wash. App. 23, 31, 131 P.3d 930 (2006).

       When a party asserts that an agency's decision is not supported by

substantial evidence, we review the entire record to determine whether sufficient

evidence exists to persuade a fair-minded person of the truth or correctness of

the order. Port of Seattle v. Pollution Control 1-Iros Bd., 151 Wash. 2d 568, 588, 90
P.3d 659 (2004); Spokane County v. E. Wash. Growth Mornt. Hr'gs Bd., 176 Wn.

App. 555, 565, 309 P.3d 673(2013). We view the evidence in the light most

favorable to the party who prevailed in the highest forum that exercised fact-

finding authority. Spokane County, 176 Wash. App. at 565. This court defers to

the BOA's determination of the credibility of witnesses and weight of evidence.

Spokane County, 176 Wash. App. at 565.

       In the review decision and final order, the review judge raised concerns

about an administrative proceeding that could theoretically reach a result in direct

conflict with an existing superior court order. Based on this discussion,

Mohamed contends that the BOA review judge was unable to objectively review

the record.

       However, regardless of the merits of the concern about the supremacy of

the superior court as a forum, the review judge deliberately and explicitly set

aside that issue and reviewed the sufficiency of the evidence in the record

without regard to the VAPO:
       The undersigned recognizes that that the Department had made a
       pre-hearing motion for dismissal of the Appellant's hearing request
       based on the existence of the VAPO, a motion that was denied and


                                         9
No. 77885-4-1/10

       not appealed to the BOA prior to the merits hearing being held. The
       Department did raise the collateral effect of the VAPO in the petition
       for review of the Initial Order. The undersigned also realizes that the
       Superior Court has remanded this case to the BOA for another
       review under the recent Crosswhite decision without addressing the
       effect of the existing VAPO in the order of remand. It is for this later
       [sic] reason, the undersigned has decided the case without
       consideration of, and prior to addressing, the VAPO in this decision.
       However, for ongoing jurisdictional concerns, the issue still must be
       addressed in this decision. The appellate courts will eventually have
       to address this issue in either this case on judicial review or in some
       other case in the future.

Accordingly, before discussing the implication of the VAPO, the review judge

carefully considered and weighed the evidence, made over 100 factual findings,

and entered conclusions. The BOA's findings and conclusions of abuse do not

rest, in whole or in part, on the prior entry of the VAPO. The review judge

followed the superior court's order on remand and reviewed the evidence in light

of the analysis in Crosswhite. The Board's comments anticipate a future case in

which findings entered in the context of an administrative proceeding could be

susceptible to challenge in the face of a contrary superior court order. But this is

not such a case. We decline Mohamed's invitation to reverse the BOA's review

decision and final order based on nothing more than speculation.

       There are several aspects of Mohamed's challenge to the sufficiency of

the evidence supporting the BOA's finding of physical abuse. She claims that the

BOA improperly relied solely on hearsay evidence and failed to properly accord

deference to the All's factual determinations.

       The WAPA expressly provides that hearsay evidence is admissible in

administrative proceedings if "in the judgment of the presiding officer it is the kind

of evidence on which reasonably prudent persons are accustomed to rely in the


                                         10
No. 77885-4-1/11


conduct of their affairs." RCW 34.05.452(1). "Findings may be based on such

evidence even if it would be inadmissible in a civil trial." RCW 34.05.461(4). The

only limitation on findings of fact based on hearsay evidence is that the opposing

party must have an opportunity to confront the evidence and rebut it.

RCW 34.05.461(4).

       Also, under the WAPA,the review judge has the same decision-making

authority in entering the final order that the AUJ had while presiding over the

hearing and entering the initial order. RCW 34.05.464(4). This is subject to the

proviso that the review judge must give "due regard" to the AL's "opportunity to

observe the witnesses." RCW 34.05.464(4). Where the AUJ and the review

officer enter contradictory findings, we do not accord the deference to the AUJ

that we would accord to the trier of fact in a nonadministrative matter, because

the review officer has broad decision-making authority and is intended to bring

the agency's expertise to bear. Crosswhite, 197 Wash. App. at 548.

       Mohamed largely ignores the BOA's extensive analysis of both of these

issues. She does not acknowledge the BOA's determination that H.J.'s

statements to Dr. Zimberoff were made for the purpose of medical treatment and

therefore exempt from the hearsay rule. The review judge explained in detail the

factors he considered in assessing the reliability of each item of hearsay

evidence and specifically determined that the Department's records and police

reports are "reasonably relied upon by prudent persons in the conduct of their

affairs." And the record demonstrates that Mohamed had the opportunity to

challenge the evidence. Mohamed, who was represented by counsel, had the


                                        11
No. 77885-4-1/12


opportunity to cross examine the witnesses, testify to her own version of the

events, call witnesses, and present evidence. She does not dispute that the

Department provided its proposed exhibits to her before the hearing, which

included H.J's declaration and the Department's records. No authority supports

Mohamed's position that the Department was required to present H.J.'s live

testimony.

       The BOA review judge also carefully considered the AL's opportunity to

observe the witnesses. But as the review judge noted, the AUJ made no

credibility determination that depended on an assessment of a witness's

demeanor. Rather, the AUJ credited Mohamed's testimony because she was the

only witness with "first-hand knowledge" of the incidents. The BOA review judge

found that in order to credit Mohamed's account, he would have to accept a

number of implausible facts. Namely, if Mohamed's account is true, then it also

would have to be true that H.J. participated in a dramatic scheme to mislead the

police, allowed herself to be taken to the hospital to treat a fake injury, and then

perpetuated the falsehood many months later, when it was no longer necessary

to protect her grandson.

       Mohamed also claims that the BOA review judge failed to consider

evidence that was favorable to her. And she offers a number of reasons why the

review judge should have discredited the evidence supporting the Department's

position. But the review judge's comprehensive review decision and final order

took into account the entire record, including those facts favorable to Mohamed.




                                         12
No. 77885-4-1/13


And as explained, we defer to the BOA on issues of credibility and

persuasiveness of the evidence. See Spokane County, 176 Wash. App. at 565.

      Taking into account the BOA's role as fact finder in assessing the

persuasiveness and credibility of the evidence presented below, we conclude

that substantial evidence in the record supports its finding that Mohamed

engaged in physical abuse. We affirm the BOA's final order.




WE CONCUR:




                                                                            .F"




                                       13